        Case 1:20-cv-07462-VSB-KHP Document 13 Filed 07/20/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X                     7/20/2021
                                                               :
Wheeler C. Dudley,                                             :
                                                               :
                             Plaintiff,                        :         ORDER
                                                               :
                    -against-                                  :   20-CV-07462 (VSB) (KHP)
                                                               :
Andrew Saul,                                                   :
as Commissioner of Social Security,                            :
                                                               :
                             Defendant.                        :
                                                               :
---------------------------------------------------------------X

KATHARINE H. PARKER, United States Magistrate Judge.

         The docket in this action indicates that the complaint was filed on September 11, 2020.

After granting an extension to serve the complaint, the parties have now failed to file a certified

administrative record. Since service was effectuated on April 16, 2021, the administrative

record should have been due by July 14, 2021. There have been no requests for extensions. As

such, the certified administrative record shall be filed by August 16, 2021.

SO ORDERED.

         Dated: July 20, 2021
                New York, New York

                                                                     KATHARINE H. PARKER
                                                                    United States Magistrate Judge
